I concur in the foregoing opinion with the exception of that portion which directs the trial court "to enter an order enforcing its judgment closing and locking 'The Garden' for a period of a year from and after the entry of the order."
It must be borne in mind this is not a criminal case, but is a civil suit to abate a nuisance. The remedy of padlocking premises, which is being conducted as a nuisance, is not intended as punishment of criminal conduct, but is for the purpose of abating the nuisance. When this has been accomplished the purpose of the statute providing for it has *Page 320 
been carried out. As pointed out in the foregoing opinion, the findings of fact were made August 30, 1938. The decree was rendered October 8, 1938, and an order of supersedeas was entered. We have no information with respect to how the business of the Bavarian Beer Gardens has been conducted since the findings of fact were made. There is nothing before us to justify an assumption that the nuisance sought to be abated still exists. If it does not exist, there is no occasion for invoking the remedy of abatement. The decree should be affirmed and the cause should be remanded to the trial court for such further proceedings as the facts before it will justify.